     John F. McIntyre, Jr. (172128)
 1   Shea & McIntyre
     2166 The Alameda
 2   San Jose, CA 95126
     Email: jmcintyre@sheamcintyre.com
 3   Tel. (408) 298-6611
     Fax (408) 275-0814
 4
     Attorneys for Plaintiff SAMUEL IGNACIO
 5
     Stephen F. Boutin (053197)
 6   Boutin Jones Inc.
     555 Capitol Mall, Suite 1500
 7   Sacramento, CA 95814-4603
     Email: sboutin@boutinjones.com
 8   Tel. (916) 321-4444
     Fax (916) 441-7597
 9
     Attorneys for Defendants CITY OF DAVIS, a municipality; BINNING RANCH HOLDING
10   COMPANY LLC, a California Corporation; and J. DAVID TAORMINO
11                                UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA
13                                     (SACRAMENTO DIVISION)
14     SAMUEL IGNACIO, a Filipino/Hispanic            )   Case No. 2:18-cv-02607-MCE-EFB
       man, for himself and all those similarly       )
15     situated,                                      )   STIPULATION OF DISMISSAL
                                                      )   PURSUANT TO FEDERAL RULE OF
16               Plaintiff,                           )   CIVIL PROCEDURE 41(a)(1)(A)(ii);
                                                      )   ORDER THEREON
17     vs.                                            )
                                                      )   Date action filed: September 24, 2018
18     CITY OF DAVIS, a municipality;                 )
       BINNING RANCH HOLDING                          )
19     COMPANY LLC, a California                      )
       Corporation; J. DAVID TAORMINO;                )
20     and DOES 1 to 10, Defendants.                  )
                                                      )
21               Defendants.                          )
                                                      )
22                                                    )
23              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff SAMUEL
24   IGNACIO (“Plaintiff”) and Defendants CITY OF DAVIS, a municipality; BINNING RANCH
25   HOLDING COMPANY LLC, a California Corporation; J. DAVID TAORMINO (“Defendants”),
26   through their respective counsel, that the entire action and all causes of action be dismissed,
27   without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each side shall
28                                                    -1-
       STIPULATION OF DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii);
                                       ORDER THEREON
     989589.1
 1   bear its own attorneys’ fees and costs.
 2              IT IS SO STIPULATED.

 3
 4   Dated: January 10, 2018                          SHEA & MCINTYRE
 5
                                              By:     /s/ John F. McIntyre, Jr., (as authorized on 01/1019)
 6                                                    John F. McIntyre, Jr.
 7
     Dated: January 10, 2018                          BOUTIN JONES INC.
 8
 9                                            By:     /s/ Stephen F. Boutin
                                                      Attorneys for Defendants City of Davis,
10                                                    a municipality; Binning Ranch Holding Company
                                                      LLC, a California Corporation;
11                                                    and J. David Taormino
12
13
14                                                    ORDER
15              Pursuant to the stipulation of counsel, and good cause appearing, this entire action,
16   including all claims, causes of action, and counterclaims, is hereby dismissed without prejudice as
17   to all parties pursuant to F.R.C.P. 41(a)(1)(A)(ii). Each side shall bear their own costs, including
18   attorneys’ fees. The matter having now been concluded in its entirety, the Clerk of Court is
19   directed to close the file.
20              IT IS SO ORDERED.
21   Dated: January 16, 2019
22
23
24
25
26
27
28                                                       -2-
       STIPULATION OF DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii);
                                       ORDER THEREON
     989589.1
